United States Court of Appeals
                      For the First Circuit


No. 01-1915

                           LINDA GRAY,

                      Plaintiff, Appellant,

                                 v.

                      GENLYTE GROUP, INC.,

                      Defendant, Appellee.


                           ERRATA SHEET

    The opinion of this Court, issued on April 18, 2002, is amended

as follows:

    On pages 18, line 7 of footnote 4, and page 19, line 5 of footnote

5, replace "750 N.E.2d at 541-42" with "750 N.E.2d at 936-37".